Citation Nr: 1340661	
Decision Date: 12/09/13    Archive Date: 12/20/13

DOCKET NO.  08-35 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for gastroesophageal reflux disease (GERD) from April 25, 2007, to November 22, 2011, and from March 1, 2012. 

2.  Entitlement to an initial rating in excess of 10 percent for asthma and in excess of 30 percent from July 8, 2009.

3.  Entitlement to an initial rating in excess of 10 percent for chondromalacia patella of the right knee. 

4.  Entitlement to an initial rating in excess of 10 percent for degenerative disc disease, L3-4 and in excess of 20 percent from July 19, 2011. 

5.  Entitlement to an initial rating in excess of 10 percent for tinea versicolor and in excess of 30 percent from July 8, 2009. 

6.  Entitlement to an initial compensable evaluation for allergic rhinitis.

7.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.
 

REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and Friend


ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel


INTRODUCTION

The Veteran was on active duty from June 1993 to April 1998 and from November 1998 to April 2007.

These matters come before the Board of Veterans' Appeals  (Board) on appeal from a regional office (RO) rating decision of January 2008.  

In May 2010, the Veteran appeared at a Board hearing held at the RO (i.e., Travel Board hearing).  The transcript has been associated with the record.

The Board notes that the Veteran's claims were previously remanded in February 2010 and March 2011.

The issue of entitlement to service connection for an incisional hernia, surgically repaired in August 2008, as secondary to service-connected status post-operative GERD, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 

Additionally, the Veteran submitted a letter dated October 2013, with medical evidence, indicating that he wished to support his claim for sinusitis.  The Board notes that the Veteran's claim for service connection for sinusitis was previously denied.  Thus, the statement can be construed as a claim to reopen the Veteran's claim for service connection for sinusitis.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 

In Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), the Court held as follows:
"[W]e hold that a request for a TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if a disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation."  The RO, in the most recent March 2012 supplemental statement of the case, correctly added TDIU as being on appeal with the other increased rating claims considered in previous Board decisions.  The Board has added this issue on the title page of this document accordingly.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board observes that the Veteran has provided various VA Forms 21-4142, most recently in July 2013, indicating additional relevant VA treatment records should be obtained and associated with the claims file.  The Board notes that the most recent VA treatment records available are dated January 2013.  Thus, ongoing medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA treatment records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

The Board also finds that the Veteran must be provided additional VA examinations to determine the current severity of his back disability and his asthma.  Unfortunately, the July 2011 VA examinations did not contain sufficient information concerning the level of his back disability during flare-ups and whether he has incapacitating episodes from intervertebral disc syndrome.  Additionally, there is insufficient information concerning whether the Veteran's radicular symptomatology is related to his service-connected back disability.  Concerning his asthma, pulmonary function testing was not performed in the context of the July 2011 examination.  

Additionally, the Board notes that the Veteran was provided a VA examination in July 2011 to determine, in part, whether he is unemployable due to service-connected disabilities.  Although the examiner indicated that it is less likely than not that he is unemployable, there is no rationale for this decision.  Thus, the Veteran should be afforded an additional examination to make this determination.

Accordingly, the case is REMANDED for the following action:

1.  Retrieve and associate the Veteran's treatment records from the Bay Pines VA Medical Center, which have not already been associated with the claims file.

2.  Schedule the Veteran for an in-person general medical examination.  The claims folder must be made available to and reviewed by the examiner in conjunction with the examination.  

Provide the Veteran an examination to determine the severity of his service-connected back disability (to include a determination concerning incapacitating episodes due to IVDS and whether he has radiculopathy due to his back disability) and asthma (with pulmonary function testing provided).  The RO/AMC must determine that all relevant diagnostic criteria have been considered by the examiner before readjudicating and returning the claims to the Board.

The examiner is also asked to render an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected disabilities, without reference to any non-service connected disabilities, prevent him from maintaining substantially gainful employment.

A rationale for all opinions should be provided.

3.  When the development requested has been completed, and the RO/AMC has ensured compliance with the requested action, this case should again be reviewed by the RO/AMC on the basis of the additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


